internal_revenue_service number release date index no cc ebeo - plr-112734-99 entity e date state s this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 e is represented to be a political_subdivision of state s and thus to be an eligible governmental entity described in sec_457 the facts presented are as follows under the plan an employee of e may elect to defer compensation he or she would have received for services rendered to entity e until separation_from_service with the employer death or until the occurrence of an unforeseeable_emergency the plan also includes a provision permitting a participant to receive an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 the plan also includes a provision permitting a participant to make a plan-to-plan transfer under sec_457 to another eligible sec_457 plan in certain limited circumstances set forth therein the participant’s election to defer compensation under the plan must generally be filed prior to the beginning of the yearly or half-yearly period in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation under sec_457 for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant may elect the manner in which his or her plr-112734-99 deferred amounts will be distributed a distribution election must be made prior to the date any such payment must commence to the participant for purposes of the catch- up computation the plan specifies the normal_retirement_age a sec_65 or such earlier age but not earlier than age elected by the participant under his or her deferral agreement it is represented that under e’s qualified_plan a participant who retires at age would be entitled to an immediate distribution of his or her entire accrued retirement benefits without any actuarial or other reduction if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan also includes a provision permitting a one-time additional election by a participant to further defer commencement of his distributions under the plan after the first permissible payout date if distribution from his account has not already commenced the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code in accordance with sec_457 the assets of the plan will be held in a_trust established pursuant to a written_agreement that constitutes a valid trust under state law the plan further provides that in accordance with sec_457 of the code the trustee of its assets must hold all the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries and that all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable the plan provides that distribution to an alternate_payee pursuant to a domestic_relations_order may occur or commence only when the participant himself becomes eligible to receive distributions under the plan and under sec_457 if such alternate_payee receives rights to amounts in a participant's account under a domestic_relations_order the plan may establish and maintain a separate_account for such beneficiary the plan may make distributions from such account pursuant to the domestic_relations_order to the alternate_payee at or after the time sec_457 permits distributions from the participant's account sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary plr-112734-99 sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_1_457-2 provides among other things that for purposes of the catch-up computation a plan may define normal_retirement_age as any range of ages ending no later than age 70½ and beginning no earlier than the earliest age at which the participant has the right to retire under the eligible employer’s basic pension_plan without the employer’s consent and to receive immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age in the employer’s basic pension_plan sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries based upon the facts and representations submitted the provisions of the plr-112734-99 amended and restated plan and the trust agreement summarized above and the other documents presented we conclude as follows the amended and restated deferred_compensation plan established by entity e constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred in accordance with the amended and restated plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary including one named in a domestic_relations_order in accordance with the terms of the plan e’s plan will not become an ineligible plan described in sec_457 solely because its administrator or trustee complies with a domestic_relations_order requiring the distribution of the benefits of a participant in pay status currently eligible to receive distributions under sec_457 to the alternate_payee named in the order such as the participant’s spouse or ex-spouse to meet the participant’s obligations with respect to alimony support or division of marital rights the trust established under e’s sec_457 plan is treated under sec_457 as exempt from federal income_taxation pursuant to sec_501 the plan’s provision allowing a participant to elect a normal_retirement_age between age sec_55 and sec_65 for purposes of the catch-up computation complies with the requirements of sec_457 and sec_1_457-2 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's amended and restated plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if either the plan or the trust agreement associated with the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and to the participants and beneficiaries of its plan and applies only to e’s amended and restated plan submitted on date and to the original trust agreement document submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-112734-99 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
